United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Millbrae, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0215
Issued: June 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 7, 2017 appellant filed a timely appeal from an October 2, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral shoulder
conditions causally related to the accepted factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 3, 2016 appellant, then a 53-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained a left shoulder tear and tendinitis due to the
duties of his federal employment. He stopped work on November 1, 2016.
In a statement dated December 2, 2016, appellant related that his federal employment
duties included driving, carrying packages, and walking long hours at times while carrying a
satchel on his shoulder weighing from 15 to 30 pounds. He contended that carrying this heavy
weight caused pain in both shoulders. Appellant also noted that most of the houses he delivered
to had more than 25 steps to the mailbox and that he had tripped multiple times on slippery surfaces
and uneven sidewalks.
In an x-ray report dated April 1, 2016, Dr. David S. Marcus, a radiologist, diagnosed
bilateral acromioclavicular joint greater than glenohumeral joint degenerative arthritis.
Appellant was treated by Dr. Alberto Bolanos, a Board-certified orthopedic surgeon. In an
April 21, 2016 initial report, Dr. Bolanos noted that appellant had bilateral shoulder pain. He also
discussed appellant’s other medical conditions, including issues with his bilateral knees, left hip
arthritis, and lumbar spondylosis.
In a May 7, 2016 magnetic resonance imaging (MRI) scan of appellant’s left shoulder,
Dr. Avanti Ambekar, a Board-certified radiologist found: (1) acromioclavicular joint arthritis and
distal clavicle/acromion marrow edema with marked capsular hypertrophy; (2) moderate
supraspinatus tendon thinning and partial articular-sided insertional tearing less than 50 percent
thickness, small subacromial bursitis, greater tuberosity degenerative changes and subcortical
edema; and (3) small tubular fluid extending into the subscapularis recess possibly through a
sublabral sulcus, no definite tear.
In reports dated May 11 to November 9, 2016, Dr. Bolanos noted severe acromioclavicular
joint arthrosis in appellant’s left shoulder with moderate supraspinatus tendon thinning and partial
articular-sided insertional tearing less than 50 percent thickness. He further noted small bursitis,
greater tuberosity degenerative changes. Regarding the right shoulder he noted severe
acromioclavicular joint arthrosis and severe distal supraspinatus tendon thinning with sit like fullthickness tendon tearing.
On November 14, 2016 Dr. Bolanos performed a left shoulder arthroscopic decompression
and mini open rotator cuff repair, glenohumeral synovectomy, labral debridement, and distal
clavicle resection. In a report following the surgery, he noted that a left shoulder arthroscopic
subacromial decompression was performed, that intra-op findings showed a full-thickness rotator
cuff tear, and that a mini open rotator cuff repair was performed.
By development letter dated December 15, 2016, OWCP informed appellant that further
evidence was necessary to establish his claim, including a physician’s opinion supported by a
medical explanation as to how appellant’s work activities caused, contributed to, or aggravated his
medical condition. Appellant was afforded 30 days to submit the requested evidence.

2

In a December 23, 2016 report, Dr. Bolanos related that appellant had provided a very clear
temporal correlation between his symptoms and employment activities. He opined that the
occupational requirements created repetitive stress on the shoulder in question and were clear and
strong indicators of the causation of his pathology.
By decision dated February 9, 2017, OWCP denied appellant’s claim. It determined that
the medical evidence of record did not demonstrate that the claimed medical condition was related
to the established employment events.
On February 22, 2017 appellant requested an oral hearing before an OWCP hearing
representative.
In a March 1, 2017 report, Dr. Bolanos indicated that appellant’s symptoms were clearly
related to his carrying a 25-pound satchel 10 to 12 hours a day, sometimes on stairs. He noted that
appellant developed pain during that job activity, and that therefore causation had been established.
At the hearing held on August 29, 2017, an OWCP hearing representative noted that
appellant was wearing a sling. Appellant testified that he had surgery on November 14, 2016, that
he had not worked since that date, and that he was going to undergo another surgery. He stated
that during his federal employment, he carried satchels weighing 30 to 35 pounds. Appellant noted
that he fell many times delivering mail. The hearing representative explained to appellant that his
physician had to submit a rationalized medical opinion establishing causal relationship.
After the hearing appellant resubmitted the December 23, 2016 report from Dr. Bolanos.
Attached to this report was an Internet article on arthritis of the shoulder and a note from
Dr. Bolanos’ physician assistant.
By decision dated October 2, 2017, OWCP’s hearing representative affirmed the
February 9, 2017 decision denying appellant’s claim. She determined that the medical evidence
of record was insufficient to establish that appellant’s employment duties caused or contributed to
his bilateral shoulder arthritis and left rotator cuff tear.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that an injury was sustained in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3

2

Id.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

3

OWCP’s regulations define an occupational disease as a condition produced by the work
environment over a period longer than a single workday or shift.4 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit the
following: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the employment factors identified by the claimant were the
proximate cause of the condition for which compensation is claimed or, stated differently, medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the claimant.5
Whether an employee sustained an injury requires the submission of rationalized medical
opinion evidence.6 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical evidence explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.7 The weight of the medical evidence
is determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish his
occupational disease claim as the medical evidence of record does not establish a causal
relationship between the accepted employment factors and appellant’s diagnosed medical
conditions.
Appellant established the duties of his federal employment and also submitted evidence of
medical diagnoses. However, he has failed to submit a rationalized medical opinion establishing
that a medical diagnosis was causally related to the accepted duties of his federal employment.9
The reports of appellant’s treating surgeon, Dr. Bolanos, do not meet appellant’s burden of
proof. Dr. Bolanos did not discuss appellant’s employment factors or causal relationship until his
December 23, 2016 report. In the December 23, 2016 report, he opined that there was a very clear
temporal correlation between appellant’s symptoms and his work-related activities. Dr. Bolanos
noted that appellant’s occupational requirements caused repetitive stress on appellant’s shoulder.
In a March 1, 2017 report, he noted that appellant’s symptoms were clearly related to appellant
carrying satchels weighing 25 pounds a day, sometimes on stairs. Dr. Bolanos explained that
4

20 C.F.R. § 10.5(q).

5

T.C., Docket No. 17-0872 (issued October 5, 2017).

6

See J.Z., 58 ECAB 388 (2008); see also M.H., Docket No. 15-0849 (issued July 22, 2016).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

8

James Mack, 43 ECAB 321 (1991).

9

See S.M., Docket No. 17-1756 (issued February 20, 2018).

4

appellant’s pain developed during the job-related activity, and that therefore causation was
established. The conclusions of Dr. Bolanos regarding causal relationship were primarily
conclusions that appellant developed his shoulder pain during the course of his federal
employment. However, pain and/or discomfort is only considered a symptom, not a medical
diagnosis.10
Moreover, Dr. Bolanos did not provide adequate medical rationale on causal relationship.
His statement on causation failed to provide a sufficient explanation as to the mechanism(s) of
injury pertaining to this occupational disease claim as alleged by appellant. Namely, Dr. Bolanos
did not medically explain that appellant’s city carrier duties caused or aggravated his bilateral
shoulder conditions.11 Without explaining how physiologically the movements involved in
appellant’s employment duties caused or contributed to his diagnosed condition, Dr. Bolanos’
opinion on causal relationship is equivocal in nature and of limited probative value.12 The fact
that a condition manifests itself during a period of employment is insufficient to establish causal
relationship.13 Thus, Dr. Bolanos’ report is insufficient to meet appellant’s burden of proof.
The remaining medical evidence of record is of limited probative value. The x-ray report
of Dr. Marcus and the MRI scan report of Dr. Ambekar fail to offer a medical opinion with regard
to how the factors of appellant’s federal employment caused a medical condition.14 Diagnostic
reports which offer no opinion regarding causal relationship are of limited probative value.15
Finally, the Board notes that appellant submitted an Internet article with a handwritten note
from a physician assistant for Dr. Bolanos. The Board has held that such articles lack evidentiary
value as they are of general application and are not determinative of whether specific conditions
are causally related to the particular employment factors of a claim.16 The Board has held that
reports by a physician assistant are not considered medical evidence as physician assistants are not
considered physicians under FECA.17

10

See B.W., Docket No. 17-0005 (issued April 25, 2018).

11

S.W., Docket No. 08-2538 (issued May 21, 2009).

12

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
13
20 C.F.R. § 10.115(e). See also L.R.., Docket No. 16-1673 (issued February 20, 2018); S.D., Docket No. 171873 (issued February 2, 2018).
14

E.C., Docket No. 17-1640 (issued January 25, 2018).

15

See G.H., Docket No. 17-1387 (issued October 24, 2017).

16

S.G., Docket No. 13-1263 (issued September 20, 2013).

17

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8102(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice a defined by state law).

5

An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relation.18 As appellant did not establish that his medical
condition was causally related to the accepted factors of his federal employment, he did not meet
his burden of proof.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish bilateral
shoulder conditions causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated October 2, 2017 is affirmed.
Issued: June 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

D.D., 57 ECAB 734 (2006); see also R.H., Docket No. 17-1141 (issued September 21, 2017).

19

F.P., Docket No. 15-1826 (issued December 16, 2015).

6

